Case 1:20-cv-02600-CMA-MEH Document 9 Filed 08/28/20 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 20-cv-02600-CMA-MEH

  CRYSTAL MILLER,

         Plaintiff,

  v.

  ADAM LIPINSKI, and
  BRIAN TRUST, LLC,

         Defendants.


        ORDER DENYING MOTION FOR TEMPORARY RESTRAINING ORDER;
       RESERVING RULING ON MOTION FOR PRELIMINARY INJUNCTION; AND
          DENYING MOTION FOR WRIT OF PREJUDGMENT ATTACHMENT


         This matter is before the Court on Plaintiff Crystal Miller’s Motion for Temporary

  Restraining Order and Preliminary Injunction. (Doc. # 3.) Plaintiff alleges that Defendant

  Lipinski and she jointly began a business venture, but Defendants have been improperly

  withholding her “access to intellectual property and distribution of profits related

  thereto.” (Id.) For the following reasons, the Court denies Plaintiff’s Motion for a

  Temporary Restraining Order and reserves ruling regarding a preliminary injunction.

                                       I.     ANALYSIS

         The purpose of a temporary restraining order is to prevent a plaintiff from

  suffering irreparable harm before the court can decide whether a preliminary injunction

  is warranted. “Courts have consistently held that a lengthy delay in seeking a temporary
Case 1:20-cv-02600-CMA-MEH Document 9 Filed 08/28/20 USDC Colorado Page 2 of 4




  restraining order weighs against a finding that irreparable harm will ensue in the time it

  takes to hold a hearing on a preliminary injunction.” O.L. v. City of El Monte, No. 2:20-

  cv-00797-RGK-JDE, 2020 WL 2477686, at *2 (C.D. Cal. Mar. 2, 2020) (citing Garcia v.

  Google, Inc., 786 F.3d 733, 746 (9th Cir. 2015)); see, e.g., Mbaku v. Bank of Am., Nat.

  Ass'n, No. 12-cv-00190-PAB, 2012 WL 263095, at *1 (D. Colo. Jan. 30, 2012) (citing

  Wangson Biotechnology Group, Inc. v. Tan Tan Trading Co., Inc., 2008 WL 4239155, at

  *6 (N.D. Cal. Sep.11, 2008) (plaintiff’s “delay in requesting a TRO militates against its

  issuance. Parties spurred on by the threat of or actual immediate irreparable harm, file

  for TROs as quickly as possible to head or stave it off. Here, in stark contrast, [plaintiff]

  was aware of defendants’ alleged counterfeiting activities since July 2008, but did not

  file suit until September 2008.”)).

         In the instant case, Plaintiff has not demonstrated that a temporary restraining

  order is warranted. Specifically, the documents attached to Plaintiff’s Complaint suggest

  that Plaintiff delayed filing this Motion for a considerable period of time. For instance,

  the materials demonstrate that facts related to Plaintiff’s Complaint, such as her lack of

  access to proprietary information, began as early as November 2018. (Doc. # 1-4.)

         The materials also indicate one of the central issues giving rise to this case—i.e.,

  Plaintiff’s falling out with Defendant Lipinski—took place over four months ago (Doc. #

  1-9), and Plaintiff has been gathering evidence related to her claims for over three

  months (Doc. # 1-5 at 2). The Court concludes that a delay of more than four months

  between the time Plaintiff received notice of the basis of her Complaint and the time

  Plaintiff filed the instant Motion weighs heavily against the issuance of a temporary


                                                2
Case 1:20-cv-02600-CMA-MEH Document 9 Filed 08/28/20 USDC Colorado Page 3 of 4




  restraining order. See, e.g., Vivos Therapeutics, Inc. v. Parks, No. 20-cv-01164-CMA-

  NRN, 2020 WL 2029268, at *2 (D. Colo. Apr. 28, 2020) (denying motion for temporary

  restraining order when plaintiff delayed nearly four months in raising the motion). As a

  result, Plaintiff has not demonstrated that she is entitled to injunctive relief before the

  adverse parties can be heard in opposition.

                                     II.    CONCLUSION

         Based on the foregoing, the Court ORDERS as follows:

     •   Plaintiff’s Motion for Temporary Restraining Order and Preliminary Injunction

         (Doc. # 3) is DENIED IN PART AND RESERVED IN PART. The Motion is

         denied as to Plaintiff’s request for a temporary restraining order. The Court

         reserves judgment on whether a preliminary injunction should issue;

     •   Plaintiff shall serve the Complaint, along with a summons, a copy of her Motion

         (Doc. # 3), and this Order, on Defendants on or before September 11, 2020;

     •   Plaintiff shall file a certificate of service on or before September 14, 2020;

     •   Defendants shall file a Response to the Motion on or before September 25,

         2020;

     •   Once Defendants are served, the parties shall jointly contact Chambers at

         Arguello_chambers@cod.uscourts.gov to set a preliminary injunction hearing;

         and




                                                3
Case 1:20-cv-02600-CMA-MEH Document 9 Filed 08/28/20 USDC Colorado Page 4 of 4




     •   Plaintiff’s Motion for Writ of Pre-Judgment Attachment Against Adam Lipinski and

         Brain Trust, LLC (Doc. # 2) is DENIED WITHOUT PREJUDICE for failure to

         comply with D.C.COLO.LCivR 7.1(a) (duty to confer).




         DATED: August 28, 2020
                                                 BY THE COURT:


                                                 _____________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                             4
